
	
		II
		111th CONGRESS
		1st Session
		S. 473
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2009
			Mr. Durbin (for himself,
			 Mr. Wicker, Mr.
			 Akaka, Mr. Baucus,
			 Mr. Bingaman, Mr. Bond, Mr.
			 Cardin, Mr. Cochran,
			 Mr. Kennedy, Mr. Lieberman, Mrs.
			 Lincoln, Mrs. Murray,
			 Mr. Reed, Mr.
			 Roberts, Mr. Sanders,
			 Mr. Schumer, Mr. Whitehouse, Mr.
			 Levin, Mr. Reid,
			 Ms. Stabenow, Mr. Pryor, Mr.
			 Brown, Mr. Voinovich,
			 Mr. Casey, and Mr. Dodd) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		
			March 2, 2009
			Committee discharged; referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To establish the Senator Paul Simon Study Abroad
		  Foundation.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Senator Paul Simon Study Abroad
			 Foundation Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)According to former President George W.
			 Bush, America’s leadership and national security rest on our commitment
			 to educate and prepare our youth for active engagement in the international
			 community..
			(2)According to former President William J.
			 Clinton, Today, the defense of United States interests, the effective
			 management of global issues, and even an understanding of our Nation’s
			 diversity require ever-greater contact with, and understanding of, people and
			 cultures beyond our borders..
			(3)Congress authorized the establishment of
			 the Commission on the Abraham Lincoln Study Abroad Fellowship Program pursuant
			 to section 104 of the Miscellaneous Appropriations and Offsets Act, 2004
			 (division H of Public Law 108–199). Pursuant to its
			 mandate, the Lincoln Commission has submitted to Congress and the President a
			 report of its recommendations for greatly expanding the opportunity for
			 students at institutions of higher education in the United States to study
			 abroad, with special emphasis on studying in developing nations.
			(4)According to the Lincoln Commission,
			 [s]tudy abroad is one of the major means of producing foreign language
			 speakers and enhancing foreign language learning and, for that reason,
			 is simply essential to the [N]ation’s security.
			(5)Studies consistently show that United
			 States students score below their counterparts in other advanced countries on
			 indicators of international knowledge. This lack of global literacy is a
			 national liability in an age of global trade and business, global
			 interdependence, and global terror.
			(6)Americans believe that it is important for
			 their children to learn other languages, study abroad, attend a college where
			 they can interact with international students, learn about other countries and
			 cultures, and generally be prepared for the global age.
			(7)In today’s world, it is more important than
			 ever for the United States to be a responsible, constructive leader that other
			 countries are willing to follow. Such leadership cannot be sustained without an
			 informed citizenry with significant knowledge and awareness of the
			 world.
			(8)Study abroad has proven to be a very
			 effective means of imparting international and foreign-language competency to
			 students.
			(9)In any given year, only approximately one
			 percent of all students enrolled in United States institutions of higher
			 education study abroad.
			(10)Less than 10 percent of the students who
			 graduate from United States institutions of higher education with bachelors
			 degrees have studied abroad.
			(11)Far more study abroad must take place in
			 developing countries. Ninety-five percent of the world’s population growth over
			 the next 50 years will occur outside of Europe. Yet in the academic year
			 2004–2005, 60 percent of United States students studying abroad studied in
			 Europe, and 45 percent studied in four countries—the United Kingdom, Italy,
			 Spain, and France—according to the Institute of International Education.
			(12)The Final Report of the National Commission
			 on Terrorist Attacks Upon the United States (The 9/11 Commission Report)
			 recommended that the United States increase support for scholarship,
			 exchange, and library programs. The 9/11 Public Discourse Project,
			 successor to the 9/11 Commission, noted in its November 14, 2005, status report
			 that this recommendation was unfulfilled, and stated that
			 [t]he U.S. should increase support for scholarship and exchange
			 programs, our most powerful tool to shape attitudes over the course of a
			 generation.. In its December 5, 2005, Final Report on the 9/11
			 Commission Recommendations, the 9/11 Public Discourse Project gave the
			 government a grade of D for its implementation of this
			 recommendation.
			(13)Investing in a national study abroad
			 program would help turn a grade of D into an A by
			 equipping United States students to communicate United States values and way of
			 life through the unique dialogue that takes place among citizens from around
			 the world when individuals study abroad.
			(14)An enhanced national study abroad program
			 could help further the goals of other United States Government initiatives to
			 promote educational, social, and political reform and the status of women in
			 developing and reforming societies around the world, such as the Middle East
			 Partnership Initiative.
			(15)To complement such worthwhile Federal
			 programs and initiatives as the Benjamin A. Gilman International Scholarship
			 Program, the National Security Education Program, and the National Security
			 Language Initiative, a broad-based undergraduate study abroad program is needed
			 that will make many more study abroad opportunities accessible to all
			 undergraduate students, regardless of their field of study, ethnicity,
			 socio-economic status, or gender.
			(16)To restore
			 America's standing in the world, President Barack Obama has said that he will
			 call on our Nation's greatest resource, our people, to reach out to and engage
			 with other nations.
			3.PurposesThe purposes of this Act are—
			(1)to significantly enhance the global
			 competitiveness and international knowledge base of the United States by
			 ensuring that more United States students have the opportunity to acquire
			 foreign language skills and international knowledge through significantly
			 expanded study abroad;
			(2)to enhance the foreign policy capacity of
			 the United States by significantly expanding and diversifying the talent pool
			 of individuals with non-traditional foreign language skills and cultural
			 knowledge in the United States who are available for recruitment by United
			 States foreign affairs agencies, legislative branch agencies, and
			 nongovernmental organizations involved in foreign affairs activities;
			(3)to ensure that an increasing portion of
			 study abroad by United States students will take place in nontraditional study
			 abroad destinations such as the People’s Republic of China, countries of the
			 Middle East region, and developing countries; and
			(4)to create greater cultural understanding of
			 the United States by exposing foreign students and their families to United
			 States students in countries that have not traditionally hosted large numbers
			 of United States students.
			4.DefinitionsIn this Act:
			(1)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means—
				(A)the Committee on Foreign Affairs and the
			 Committee on Appropriations of the House of Representatives; and
				(B)the Committee on Foreign Relations and the
			 Committee on Appropriations of the Senate.
				(2)BoardThe term Board means the Board
			 of Directors of the Foundation established pursuant to section 5(d).
			(3)Chief executive officerThe term Chief Executive
			 Officer means the chief executive officer of the Foundation appointed
			 pursuant to section 5(c).
			(4)FoundationThe term Foundation means the
			 Senator Paul Simon Study Abroad Foundation established by section 5(a).
			(5)Institution of higher
			 educationThe term
			 institution of higher education has the meaning given the term in
			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).
			(6)National of the United StatesThe term national of the United
			 States means a national of the United States or an alien lawfully
			 admitted for permanent residence (as those terms are defined in section 101 of
			 the Immigration and Nationality Act (8 U.S.C. 1101)).
			(7)Nontraditional study abroad
			 destinationThe term
			 nontraditional study abroad destination means a location that is
			 determined by the Foundation to be a less common destination for United States
			 students who study abroad.
			(8)Study abroadThe term study abroad means an
			 educational program of study, work, research, internship, or combination
			 thereof that is conducted outside the United States and that carries academic
			 credit toward fulfilling the participating student’s degree
			 requirements.
			(9)United StatesThe term United States means
			 any of the several States, the District of Columbia, Puerto Rico, the Northern
			 Mariana Islands, the Virgin Islands, Guam, American Samoa, and any other
			 territory or possession of the United States.
			(10)United States studentThe term United States student
			 means a national of the United States who is enrolled at an institution of
			 higher education located within the United States.
			5.Establishment and management of the Senator
			 Paul Simon Study Abroad Foundation
			(a)Establishment
				(1)In generalThere is established in the executive
			 branch a corporation to be known as the Senator Paul Simon Study Abroad
			 Foundation that shall be responsible for carrying out this Act. The
			 Foundation shall be a Government corporation, as defined in
			 section
			 103 of title 5, United States Code.
				(2)Board of directorsThe Foundation shall be governed by a Board
			 of Directors in accordance with subsection (d).
				(3)Intent of CongressIt is the intent of Congress in
			 establishing the structure of the Foundation set forth in this subsection to
			 create an entity that will administer a study abroad program that—
					(A)serves the long-term foreign policy and
			 national security needs of the United States; but
					(B)operates independently of short-term
			 political and foreign policy considerations.
					(b)Mandate of FoundationIn administering the program referred to in
			 subsection (a)(3), the Foundation shall—
				(1)promote the objectives and purposes of this
			 Act;
				(2)through responsive, flexible grant-making,
			 promote access to study abroad opportunities by United States students at
			 diverse institutions of higher education, including two-year institutions,
			 minority-serving institutions, and institutions that serve nontraditional
			 students;
				(3)through creative grant-making, promote
			 access to study abroad opportunities by diverse United States students,
			 including minority students, students of limited financial means, and
			 nontraditional students;
				(4)solicit funds from the private sector to
			 supplement funds made available under this Act; and
				(5)minimize administrative costs and maximize
			 the availability of funds for grants under this Act.
				(c)Chief executive officer
				(1)In generalThere shall be in the Foundation a Chief
			 Executive Officer who shall be responsible for the management of the
			 Foundation.
				(2)AppointmentThe Chief Executive Officer shall be
			 appointed by the Board and shall be a recognized leader in higher education,
			 business, or foreign policy, chosen on the basis of a rigorous search.
				(3)Relationship to boardThe Chief Executive Officer shall report to
			 and be under the direct authority of the Board.
				(4)Compensation and rank
					(A)In generalThe Chief Executive Officer shall be
			 compensated at the rate provided for level IV of the Executive Schedule under
			 section
			 5315 of title 5, United States Code.
					(B)AmendmentSection 5315 of title 5, United
			 States Code, is amended by adding at the end the following:
						
							Chief Executive Officer, Senator Paul Simon
				Study Abroad
				Foundation.
							.
					(5)Authorities and dutiesThe Chief Executive Officer shall be
			 responsible for the management of the Foundation and shall exercise the powers
			 and discharge the duties of the Foundation.
				(6)Authority to appoint officersIn consultation and with approval of the
			 Board, the Chief Executive Officer shall appoint all officers of the
			 Foundation.
				(d)Board of directors
				(1)EstablishmentThere shall be in the Foundation a Board of
			 Directors.
				(2)DutiesThe Board shall perform the functions
			 specified to be carried out by the Board in this Act and may prescribe, amend,
			 and repeal bylaws, rules, regulations, and procedures governing the manner in
			 which the business of the Foundation may be conducted and in which the powers
			 granted to it by law may be exercised.
				(3)MembershipThe Board shall consist of—
					(A)the Secretary of State (or the Secretary’s
			 designee), the Secretary of Education (or the Secretary’s designee), the
			 Secretary of Defense (or the Secretary’s designee), and the Administrator of
			 the United States Agency for International Development (or the Administrator’s
			 designee); and
					(B)five other individuals with relevant
			 experience in matters relating to study abroad (such as individuals who
			 represent institutions of higher education, business organizations, foreign
			 policy organizations, or other relevant organizations) who shall be appointed
			 by the President, by and with the advice and consent of the Senate, of
			 which—
						(i)one individual shall be appointed from
			 among a list of individuals submitted by the majority leader of the House of
			 Representatives;
						(ii)one individual shall be appointed from
			 among a list of individuals submitted by the minority leader of the House of
			 Representatives;
						(iii)one individual shall be appointed from
			 among a list of individuals submitted by the majority leader of the Senate;
			 and
						(iv)one individual shall be appointed from
			 among a list of individuals submitted by the minority leader of the
			 Senate.
						(4)Chief executive officerThe Chief Executive Officer of the
			 Foundation shall serve as a nonvoting, ex officio member of the Board.
				(5)Terms
					(A)Officers of the federal
			 governmentEach member of the
			 Board described in paragraph (3)(A) shall serve for a term that is concurrent
			 with the term of service of the individual’s position as an officer within the
			 other Federal department or agency.
					(B)Other membersEach member of the Board described in
			 paragraph (3)(B) shall be appointed for a term of 3 years and may be
			 reappointed for one additional 3-year term.
					(C)VacanciesA vacancy in the Board shall be filled in
			 the manner in which the original appointment was made.
					(6)ChairpersonThere shall be a Chairperson of the Board.
			 The Secretary of State (or the Secretary’s designee) shall serve as the
			 Chairperson.
				(7)QuorumA majority of the members of the Board
			 described in paragraph (3) shall constitute a quorum, which, except with
			 respect to a meeting of the Board during the 135-day period beginning on the
			 date of the enactment of this Act, shall include at least one member of the
			 Board described in paragraph (3)(B).
				(8)MeetingsThe Board shall meet at the call of the
			 Chairperson.
				(9)Compensation
					(A)Officers of the federal government
						(i)In generalA member of the Board described in
			 paragraph (3)(A) may not receive additional pay, allowances, or benefits by
			 reason of the member’s service on the Board.
						(ii)Travel expensesEach such member of the Board shall receive
			 travel expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions under subchapter I of
			 chapter
			 57 of title 5, United States Code.
						(B)Other members
						(i)In generalExcept as provided in clause (ii), a member
			 of the Board described in paragraph (3)(B) while away from the member’s home or
			 regular place of business on necessary travel in the actual performance of
			 duties as a member of the Board, shall be paid per diem, travel, and
			 transportation expenses in the same manner as is provided under subchapter I of
			 chapter
			 57 of title 5, United States Code.
						(ii)LimitationA member of the Board may not be paid
			 compensation under clause (i) for more than 90 days in any calendar
			 year.
						6.Establishment and operation of
			 program
			(a)Establishment of the programThere is hereby established a program,
			 which shall—
				(1)be administered by the Foundation;
			 and
				(2)award grants to—
					(A)United States students for study
			 abroad;
					(B)nongovernmental institutions that provide
			 and promote study abroad opportunities for United States students, in
			 consortium with institutions described in subparagraph (C); and
					(C)institutions of higher education,
			 individually or in consortium,
					in order to accomplish the objectives
			 set forth in subsection (b).(b)ObjectivesThe objectives of the program established
			 under subsection (a) are that, within 10 years of the date of the enactment of
			 this Act—
				(1)not less than 1,000,000 undergraduate
			 United States students will study abroad annually for credit;
				(2)the demographics of study-abroad
			 participation will reflect the demographics of the United States undergraduate
			 population, including students enrolled in community colleges, minority-serving
			 institutions, and institutions serving large numbers of low-income and
			 first-generation students; and
				(3)an increasing portion of study abroad will
			 take place in nontraditional study abroad destinations, with a substantial
			 portion of such increases taking place in developing countries.
				(c)Mandate of the programIn order to accomplish the objectives set
			 forth in subsection (b), the Foundation shall, in administering the program
			 established under subsection (a), take fully into account the recommendations
			 of the Commission on the Abraham Lincoln Study Abroad Fellowship Program
			 (established pursuant to section 104 of the Miscellaneous Appropriations and
			 Offsets Act, 2004 (division H of
			 Public Law
			 108–199)).
			(d)Structure of grants
				(1)Promoting reformIn accordance with the recommendations of
			 the Commission on the Abraham Lincoln Study Abroad Fellowship Program, grants
			 awarded under the program established under subsection (a) shall be structured
			 to the maximum extent practicable to promote appropriate reforms in
			 institutions of higher education in order to remove barriers to participation
			 by students in study abroad.
				(2)Grants to individuals and
			 institutionsIt is the sense
			 of Congress that—
					(A)the Foundation should award not more than
			 25 percent of the funds awarded as grants to individuals described in
			 subparagraph (A) of subsection (a)(2) and not less than 75 percent of such
			 funds to institutions described in subparagraphs (B) and (C) of such
			 subsection; and
					(B)the Foundation should ensure that not less
			 than 85 percent of the amount awarded to such institutions is used to award
			 scholarships to students.
					(e)Balance of long-term and short-term study
			 abroad programsIn
			 administering the program established under subsection (a), the Foundation
			 shall seek an appropriate balance between—
				(1)longer-term study abroad programs, which
			 maximize foreign-language learning and intercultural understanding; and
				(2)shorter-term study abroad programs, which
			 maximize the accessibility of study abroad to nontraditional students.
				(f)Quality and safety in study
			 abroadIn administering the
			 program established under subsection (a), the Foundation shall require that
			 institutions receiving grants demonstrate that—
				(1)the study abroad programs for which
			 students receive grant funds are for academic credit; and
				(2)the programs have established health and
			 safety guidelines and procedures.
				7.Annual report
			(a)Report requiredNot later than December 15, 2010, and each
			 December 15 thereafter, the Foundation shall submit to the appropriate
			 congressional committees a report on the implementation of this Act during the
			 prior fiscal year.
			(b)ContentsThe report required by subsection (a) shall
			 include—
				(1)the total financial resources available to
			 the Foundation during the year, including appropriated funds, the value and
			 source of any gifts or donations accepted pursuant to section 8(a)(6), and any
			 other resources;
				(2)a description of the Board’s policy
			 priorities for the year and the bases upon which grant proposals were solicited
			 and awarded to institutions of higher education, nongovernmental institutions,
			 and consortiums pursuant to section 6(a)(2)(B) and 6(a)(2)(C);
				(3)a list of grants made to institutions of
			 higher education, nongovernmental institutions, and consortiums pursuant to
			 section 6(a)(2)(B) and 6(a)(2)(C) that includes the identity of the
			 institutional recipient, the dollar amount, the estimated number of study
			 abroad opportunities provided to United States students by each grant, the
			 amount of the grant used by each institution for administrative expenses, and
			 information on cost-sharing by each institution receiving a grant;
				(4)a description of the bases upon which the
			 Foundation made grants directly to United States students pursuant to section
			 6(a)(2)(A);
				(5)the number and total dollar amount of
			 grants made directly to United States students by the Foundation pursuant to
			 section 6(a)(2)(A); and
				(6)the total administrative and operating
			 expenses of the Foundation for the year, as well as specific information
			 on—
					(A)the number of Foundation employees and the
			 cost of compensation for Board members, Foundation employees, and personal
			 service contractors;
					(B)costs associated with securing the use of
			 real property for carrying out the functions of the Foundation;
					(C)total travel expenses incurred by Board
			 members and Foundation employees in connection with Foundation activities;
			 and
					(D)total representational expenses.
					8.Powers of the Foundation; related
			 provisions
			(a)PowersThe Foundation—
				(1)shall have perpetual succession unless
			 dissolved by a law enacted after the date of the enactment of this Act;
				(2)may adopt, alter, and use a seal, which
			 shall be judicially noticed;
				(3)may make and perform such contracts,
			 grants, and other agreements with any person or government however designated
			 and wherever situated, as may be necessary for carrying out the functions of
			 the Foundation;
				(4)may determine and prescribe the manner in
			 which its obligations shall be incurred and its expenses allowed and paid,
			 including expenses for representation;
				(5)may lease, purchase, or otherwise acquire,
			 improve, and use such real property wherever situated, as may be necessary for
			 carrying out the functions of the Foundation;
				(6)may accept cash gifts or donations of
			 services or of property (real, personal, or mixed), tangible or intangible, for
			 the purpose of carrying out the provisions of this Act;
				(7)may use the United States mails in the same
			 manner and on the same conditions as the executive departments;
				(8)may contract with individuals for personal
			 services, who shall not be considered Federal employees for any provision of
			 law administered by the Office of Personnel Management;
				(9)may hire or obtain passenger motor
			 vehicles; and
				(10)shall have such other powers as may be
			 necessary and incident to carrying out this Act.
				(b)Principal officeThe Foundation shall maintain its principal
			 office in the metropolitan area of Washington, District of Columbia.
			(c)Applicability of government corporation
			 control act
				(1)In generalThe Foundation shall be subject to chapter
			 91 of subtitle VI of title 31, United States Code, except that the Foundation
			 shall not be authorized to issue obligations or offer obligations to the
			 public.
				(2)Conforming amendmentSection 9101(3) of title 31, United
			 States Code, is amended by adding at the end the following:
					
						(S)the Senator Paul Simon Study Abroad
				Foundation.
						.
				(d)Inspector general
				(1)In generalThe Inspector General of the Department of
			 State shall serve as Inspector General of the Foundation, and, in acting in
			 such capacity, may conduct reviews, investigations, and inspections of all
			 aspects of the operations and activities of the Foundation.
				(2)Authority of the boardIn carrying out the responsibilities under
			 this subsection, the Inspector General shall report to and be under the general
			 supervision of the Board.
				(3)Reimbursement and authorization of
			 services
					(A)ReimbursementThe Foundation shall reimburse the
			 Department of State for all expenses incurred by the Inspector General in
			 connection with the Inspector General’s responsibilities under this
			 subsection.
					(B)Authorization for servicesOf the amount authorized to be appropriated
			 under section 11(a) for a fiscal year, up to $2,000,000 is authorized to be
			 made available to the Inspector General of the Department of State to conduct
			 reviews, investigations, and inspections of operations and activities of the
			 Foundation.
					9.General personnel authorities
			(a)Detail of personnelUpon request of the Chief Executive
			 Officer, the head of an agency may detail any employee of such agency to the
			 Foundation on a reimbursable basis. Any employee so detailed remains, for the
			 purpose of preserving such employee’s allowances, privileges, rights,
			 seniority, and other benefits, an employee of the agency from which
			 detailed.
			(b)Reemployment rights
				(1)In generalAn employee of an agency who is serving
			 under a career or career conditional appointment (or the equivalent), and who,
			 with the consent of the head of such agency, transfers to the Foundation, is
			 entitled to be reemployed in such employee’s former position or a position of
			 like seniority, status, and pay in such agency, if such employee—
					(A)is separated from the Foundation for any
			 reason, other than misconduct, neglect of duty, or malfeasance; and
					(B)applies for reemployment not later than 90
			 days after the date of separation from the Foundation.
					(2)Specific rightsAn employee who satisfies paragraph (1) is
			 entitled to be reemployed (in accordance with such paragraph) within 30 days
			 after applying for reemployment and, on reemployment, is entitled to at least
			 the rate of basic pay to which such employee would have been entitled had such
			 employee never transferred.
				(c)Hiring authorityOf persons employed by the Foundation, not
			 to exceed 20 persons may be appointed, compensated, or removed without regard
			 to the civil service laws and regulations.
			(d)Basic payThe Chief Executive Officer may fix the
			 rate of basic pay of employees of the Foundation without regard to the
			 provisions of
			 chapter
			 51 of title 5, United States Code (relating to the
			 classification of positions), subchapter III of chapter 53 of such title
			 (relating to General Schedule pay rates), except that no employee of the
			 Foundation may receive a rate of basic pay that exceeds the rate for level IV
			 of the Executive Schedule under section 5315 of such title.
			(e)DefinitionsIn this section—
				(1)the term agency means an
			 executive agency, as defined by
			 section
			 105 of title 5, United States Code; and
				(2)the term detail means the
			 assignment or loan of an employee, without a change of position, from the
			 agency by which such employee is employed to the Foundation.
				10.GAO review
			(a)Review requiredNot later than two years after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 commence a review of the operations of the Foundation.
			(b)ContentIn conducting the review required under
			 subsection (a), the Comptroller General shall analyze—
				(1)whether the Foundation is organized and
			 operating in a manner that will permit it to fulfill the purposes of this
			 section, as set forth in section 3;
				(2)the degree to which the Foundation is
			 operating efficiently and in a manner consistent with the requirements of
			 paragraphs (4) and (5) of section 5(b);
				(3)whether grantmaking by the Foundation is
			 being undertaken in a manner consistent with subsections (d), (e), and (f) of
			 section 6;
				(4)the extent to which the Foundation is using
			 best practices in the implementation of this Act and the administration of the
			 program described in section 6; and
				(5)other relevant matters, as determined by
			 the Comptroller General, after consultation with the appropriate congressional
			 committees.
				(c)Report requiredThe Comptroller General shall submit a
			 report on the results of the review conducted under subsection (a) to the
			 Secretary of State (in the capacity of the Secretary as Chairperson of the
			 Board of the Foundation) and to the appropriate congressional
			 committees.
			11.Authorization of appropriations
			(a)Authorization of appropriations
				(1)In generalThere are authorized to be appropriated to
			 carry out this Act $80,000,000 for fiscal year 2010 and each subsequent fiscal
			 year.
				(2)Amounts in addition to other available
			 amountsAmounts authorized to
			 be appropriated by paragraph (1) are in addition to amounts authorized to be
			 appropriated or otherwise made available for educational exchange programs,
			 including the J. William Fulbright Educational Exchange Program and the
			 Benjamin A. Gilman International Scholarship Program, administered by the
			 Bureau of Educational and Cultural Affairs of the Department of State.
				(b)Allocation of funds
				(1)In generalThe Foundation may allocate or transfer to
			 any agency of the United States Government any of the funds available for
			 carrying out this Act. Such funds shall be available for obligation and
			 expenditure for the purposes for which the funds were authorized, in accordance
			 with authority granted in this Act or under authority governing the activities
			 of the United States Government agency to which such funds are allocated or
			 transferred.
				(2)NotificationThe Foundation shall notify the appropriate
			 congressional committees not less than 15 days prior to an allocation or
			 transfer of funds pursuant to paragraph (1).
				
